Title: To Benjamin Franklin from Robert Morris, 27 October 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance 27th October 1782.
I do myself the Honor to enclose the Copy of a Paper transmitted to me by the Governor of Virginia. The Cloathing there mentioned is a Part of those Supplies for the State of Virginia which the Court of France have charged to the United States. You will recollect the Discussions on this Subject. It is with a sincere Desire to remove every disagreeable Trace of them that I have agreed to a Proposition made me by the Governor of Virginia in his Letter dated in Council Chamber the twenty third of September last of which the following is an Extract—
“The Regulations you have entered into for Cloathing the continental Army will render useless to the State a quantity of Necessaries now in France furnished by his most christian Majesty, as the Terms we have them on (which I have before transmitted to you) are such as will make the Payment easy to the United States we shall be obliged to you to take them off our Hands, and take the Debt so far as they go on the States. You have a Copy of the Invoice inclosed by which you will see that they will be useful and necessary for the Army which will I hope induce you to oblige the State.” The Enclosure referred to is that above mentioned—
I make no Doubt that the Court will chuse to consider the whole of these Supplies as advanced on the Credit of the United States, and therefore there is so much the less Objection to taking a Part of the Goods. As for the Remainder I think it better for Congress to adjust the Matter with Virginia than to plague the Kings Ministers with Altercations about it.—
I am Sir Your most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin Esquire.1st.
 
Endorsed: Office of Finance Oct. 27. 1782 Proposition from Virginia, to take Cloathing
